DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      5465 INVESTMENTS, LLC.,
                              Appellant,

                                    v.

    HSBC BANK USA, NATIONAL ASSOCIATION, AS INDENTURE
 TRUSTEE FOR PEOPLES CHOICE HOME LOAN SECURITIES TRUST
SERIES 2005-4, ADRECE FELIX, JONA FELIX a/k/a JONA D. FELIX,
    and SPRINGHILL PROPERTY OWNERS ASSOCIATION, INC.,
                         Appellees.

                              No. 4D19-3565

                          [January 14, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 50-2017-CA-009775-
XXXX-MB.

   Rachel M. Coe of Polaris Legal Group, Pompano Beach, for appellant.

   Kimberly S. Mello and Arda Goker of Greenberg Traurig, P.A., Orlando,
for appellee HSBC Bank USA, National Assoc., as Indenture Trustee for
Peoples Choice Home Loan Securities Trust Series 2005-4.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.